Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-362

IN RE JON E. SHIELDS
                                                            2020 DDN 217
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 431003


BEFORE: Thompson and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                  ORDER
                            (FILED— August 12, 2021)

       On consideration of the certified order from the state of Virginia revoking
respondent’s license to practice law in that jurisdiction by consent; this court’s June
10, 2021, order suspending respondent pending resolution of this matter and
directing him to show cause why the equivalent reciprocal discipline of disbarment
should not be imposed; and the statement of Disciplinary Counsel; and it appearing
respondent has not filed a response to the court’s order or his D.C. Bar R. XI, §14(g)
affidavit, it is

       ORDERED that Jon E. Shields is hereby disbarred from the practice of law in
the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller,
930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s
disbarment will not begin to run until such time as he files his D.C. Bar R. XI, §
14(g) affidavit.

                                   PER CURIAM